      Case: 1:19-cv-02023 Document #: 34 Filed: 06/06/19 Page 1 of 3 PageID #:215




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 GLENN P. NELSON,

      Plaintiff,

 v.                                                      Case No. 1:19-cv-02023

 BANK OF AMERICA, NATIONAL                               Honorable Manish S. Shah
 ASSOCIATION; EQUIFAX
 INFORMATION SERVICES, LLC; and
 TRANS UNION LLC,

      Defendants.

                                       MOTION TO DISMISS

        NOW COMES Plaintiff, GLENN P. NELSON, through counsel, pursuant to Fed. R. Civ.

P. 41(a)(2), moving this Court to dismiss this action against Defendant, TRANS UNION LLC. In

support thereof, Plaintiff states as follows:

        1.         On March 25, 2019, Plaintiff filed a Complaint alleging Trans Union’s willful or

negligent violations of Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681 et seq.

        2.         On May 9, 2019, Trans Union filed a Motion for Judgment on the Pleadings

pursuant to Fed. R. Civ. P. 12(c) in this case. [Dkt. # 24].

        3.         Plaintiff no longer wishes to pursue claims against Trans Union for its alleged

willful or negligent violations of FCRA.

        4.         Accordingly, Plaintiff wishes to dismiss this action against Trans Union with

prejudice

        5.         Plaintiff’s counsel conferred with Trans Union’s counsel regarding stipulation of

dismissal; however, Trans Union’s counsel isn’t amenable without additional consideration.
    Case: 1:19-cv-02023 Document #: 34 Filed: 06/06/19 Page 2 of 3 PageID #:215




       6.      Fed. R. Civ. P. 41(a)(2) states “an action may be dismissed at the plaintiff’s request

only by court order, on terms that the court considers proper.”

       7.      Here, dismissal is appropriate as Plaintiff no longer wishes to proceed on claims

against Trans Union; instead, concentrating solely on claims against remaining defendants.

       WHEREFORE, Plaintiff respectfully requests the Court dismiss this action against Trans

Union with prejudice; and grant such other relief as this Court deems just and proper.

DATED: June 6, 2019                                   Respectfully submitted,

                                                      GLENN P. NELSON

                                                      By: /s/ Joseph S. Davidson

                                                      Joseph S. Davidson
                                                      Mohammed O. Badwan
                                                      SULAIMAN LAW GROUP, LTD.
                                                      2500 South Highland Avenue
                                                      Suite 200
                                                      Lombard, Illinois 60148
                                                      +1 630-575-8181
                                                      jdavidson@sulaimanlaw.com
                                                      mbadwan@sulaimanlaw.com
    Case: 1:19-cv-02023 Document #: 34 Filed: 06/06/19 Page 3 of 3 PageID #:215




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 6, 2019, I electronically filed the foregoing with the Clerk of

the Court for the United States District Court for the Northern District of Illinois by using the

CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that

service will be accomplished by the CM/ECF system.

                                                     /s/ Joseph S. Davidson
